UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6583


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DAQUAN TYREK BROWN, a/k/a Scutter, a/k/a Scutter P, a/k/a Keith Martin,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Patrick Michael Duffy, Senior District Judge. (2:11-cr-00472-PMD-16)


Submitted: August 24, 2017                                        Decided: August 29, 2017


Before GREGORY, Chief Judge, and SHEDD and DIAZ, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam opinion.


Daquan Tyrek Brown, Appellant Pro Se. Sean Kittrell, Assistant United States Attorney,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daquan Tyrek Brown seeks to appeal the district court’s order denying his Fed. R.

Civ. P. 60(b) motion for reconsideration of the district court’s orders denying relief on his

28 U.S.C. § 2255 (2012) motion as well as a motion for modification of sentence, 18

U.S.C. § 3582(c) (2012). To the extent that Brown seeks to appeal the denial of relief as

to his § 2255 motion, the order is not appealable unless a circuit justice or judge issues a

certificate of appealability.    28 U.S.C. § 2253(c)(1)(B) (2012).         A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that reasonable jurists would

find that the district court’s assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is debatable, and that the

motion states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at

484-85.

       We have independently reviewed the record and conclude that Brown has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal as to the denial of § 2255 relief.

       To the extent that Brown seeks to appeal the denial of reconsideration of the denial

of relief on his § 3582(c) motion, we have reviewed the record and find no reversible

error. Accordingly, we affirm as to the denial of § 3582(c) relief. We dispense with oral

                                              2
argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                            DISMISSED IN PART; AFFIRMED IN PART




                                            3